Citation Nr: 1200943	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  04-38 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, effective June 1, 2003 through April 26, 2003, for a low back disorder, characterized as lumbar spondylosis and mechanical back pain of the lumbar spine with occasional radiculopathy.

2.  Entitlement to a rating in excess of 40 percent, effective April 27, 2007, for a low back disorder, characterized as lumbar spondylosis and mechanical back pain of the lumbar spine with occasional radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from August 1973 to May 2003.  He was a Pararescue Craftsman in the Air Force.  

In June 2003, the Veteran filed his initial claim of entitlement to service connection for a low back disorder.  By a rating action in September 2003, the RO granted that claim and assigned a noncompensable rating, effective June 1, 2003.  The Veteran disagreed with that rating, and this appeal ensued.  

In June 2009, the case came before the Board, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. raised the rating to 10 percent rating for the Veteran's service connected low back disorder.  In so doing, the RO retained the effective date of Jun 1, 2003.  However, that action did not represent a full grant of the benefits sought on appeal.  Therefore, the case was returned to the Board for further appellate action.

In December 2010, the Board again remanded the case for additional development of the record.  Following the requested development, the VA AMC raised the rating for the Veteran's service connected low back disorder to 40 percent, effective April 27, 2007.  Again, that action did not represent a full grant of the benefits sought on appeal.  Indeed, the 10 percent rating, which had become effective June 1, 2003 remained in effect through April 26, 2007.  Thereafter, the case was, again, returned to the Board for further appellate action.

In light of the foregoing actions, there are two issues for resolution:  1.  Entitlement to an initial rating in excess of 10 percent, effective June 1, 2003 through April 26, 2007, for a low back disability, characterized as lumbar spondylosis and mechanical back pain of the lumbar spine with occasional radiculopathy, and 2.  Entitlement to a rating in excess of 40 percent, effective April 27, 2007, for a low back disability, characterized as lumbar spondylosis and mechanical back pain of the lumbar spine with occasional radiculopathy.

In March 2009, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.


FINDINGS OF FACT

1.  Effective June 1, 2003 through April 26, 2007, the Veteran's service-connected low back disorder was manifested primarily by characteristic pain on motion.  

2.  Since April 27, 2007, the Veteran's service-connected low back disorder has been manifested primarily by pain on motion, tenderness to palpation, paravertebral spasms, a right sided pelvic tilt, occasional radiculopathy, and limitation of flexion to as little as 30 degrees.  


CONCLUSIONS OF LAW

1.  For the period effective June 1, 2003 through April 26, 2007, the criteria were not met for an initial rating in excess of 10 percent, for a low back disability, characterized as lumbar spondylosis and mechanical back pain of the lumbar spine with occasional radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5295 (effective prior to September 26, 2003).
2.  For the period since April 27, 2007, the criteria have not been met for a rating in excess of 40 percent, for a low back disability, characterized as lumbar spondylosis and mechanical back pain of the lumbar spine with occasional radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010, 5237 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to an increased rating for his service-connected low back disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In June 2003, VA received the Veteran's claim of entitlement to service connection for a low back disorder.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

By a rating action in September 2003, the RO granted that claim and assigned a noncompensable rating, effective June 1, 2003.  The Veteran disagreed with that rating, and this appeal ensued.  

Inasmuch as it is derived from the initial service connection claim, the issue of entitlement to an increased rating for the service-connected low back disability is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required in this case.  

In December 2003, VA General Counsel issued a precedential opinion stating that, if VA received a Notice of Disagreement in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the Notice of Disagreement raised a new issue, the duty to assist the Veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  Vet. Aff. Op. Gen. Couns. Prec. 3-08 (Notice of Information and Evidence Necessary to Substantiate Claim - Issues Raised in Notice of Disagreement - 38 U.S.C. §§ 5103(a), 7105(d)), 69 Fed. Reg. 25180 (2004)).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, VA has essentially complied with its duty to assist the Veteran in the development of his claim of entitlement to an increased rating for his service-connected low back disability.  

The foregoing discussion notwithstanding, the Board has remanded the case for development on two occasions and has obtained or ensured the presence of the Veteran's service treatment records; the report of a March 2009 evaluation by R. A. H., M.D.; and the transcript of his March 2009 hearing before the undersigned Veterans Law Judge.  

In April 2007 and January 2011, VA examined the Veteran, in part, to determine the extent of impairment attributable to his service-connected low back disorder.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

The Veteran's service treatment records show that beginning in April 2002 and continuing to his May 2003 retirement from service, he was treated on several occasions for complaints of low back pain.  However, he walked with a normal gait and was able perform a situp from the prone position without an increase in pain.  Indeed, in April 2003, it was noted that he was still performing his pararescue duties without difficulty.  

Generally in service, the Veteran reported no numbness or tingling radiating down his lower extremities, and his strength was full at 5/5.  He presented no sensory deficits, and his patellar reflexes and ankle reflexes were 2+ and 1+, bilaterally.  Straight leg raising was positive at 30 degrees.  There was no evidence of myoclonus or bowel or bladder incontinence.  X-rays of the lumbar spine revealed mild degenerative changes.  The various diagnoses included mechanical low back pain, lumbosacral strain, lumbar spondylosis, and possible sciatica.  

In April 2007, the Veteran was examined by VA to determine, in part, the extent of impairment attributable to his service-connected low back disorder.  He stated that it was manifested by constant pain and painful flare-ups approximately once a week and that it was getting progressively worse.  He reported that during flare-ups, he had to go to bed and take medication.  He also reported fatigue, decreased motion, stiffness, weakness, and spasms.  He stated that he could stand for an hour at a time and that he could walk approximately three miles.  He noted that his back disorder impaired his ability to perform various tasks  as a captain of a charter fishing boat.  He reported that he took Motrin, 800 mg, as needed, approximately twice a month but had no history of hospitalization for his back disorder.  

On examination, the Veteran demonstrated back pain on motion and was tender to palpation.  He also demonstrated bilateral back spasms.  However, there was no objective evidence of guarding of motion or weakness or atrophy.  The examiner found the Veteran's muscle spasm, localized tenderness and guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  However, on inspection, the Veteran's posture and gait were normal and his spine was symmetrical without gibbus, kyphosis, list, lumbar flattening or lordosis, scoliosis, or reverses lordosis.  The strength in his lower extremities was normal at 5/5, and there were no sensory deficits.  The knee and ankle reflexes were 2+ and equal, bilaterally, and plantar flexion of the feet was normal.  The Veteran was able to flex his spine to 80 degrees, with pain beginning at 15 degrees.  Extension, lateral flexion, and rotation were accomplished to 20 degrees with pain beginning at 10 degrees.  There was pain after repetitive use, but no additional limitation of motion.

The examiner opined that the Veteran's service-connected low back disability would prevent him from participating in exercise or sports and would severely impair his ability to perform chores.  In this regard, the Veteran noted that he had been an avid runner for 30 years but had had to give it up a year earlier due to low back pain.  On further examination, the examiner further opined that the Veteran would be moderately impaired for travel and leisure and mildly impaired for shopping, bathing, dressing, and toileting.  The examiner found that the Veteran's service-connected low back disability would have no affect on his ability to feed or groom himself.  

In March 2009, the Veteran was examined by R. A. H., M.D.  It was noted that the Veteran was dealing with debilitating intermittent back pain and that MRI's showed muliti-level disc degeneration, lumbar stenosis, later recess stenosis, advanced facet trophism, and arthropathy, as well as advanced spondylytic disease.  The Veteran was extremely stoic and did not utilize much in the way of pain medication.  He had considered and rejected epidural injections and had discussed potential surgery but had not requested to proceed in that regard.  His restrictions included no repetitive bending or twisting and no squatting or lifting more that 15 to 25 pounds.  Recommendations were also made against overhead lifting, climbing, or crawling.  

On examination, the Veteran demonstrated marked low back tenderness with paravertebral muscle spasm and marked guarding.  Forward flexion was immediately painful at 30 degrees, and his strength was reduced to 4/5 to the tibialis anterior muscle.  The extensor hallicus longus was normal at 5/5.  The knee and ankle reflexes were 1/4.  There was no distal edema or atrophy.  Following the examination, the relevant diagnoses were degenerative disc disease, L2-S1; advanced facet arthropathy, L3-S1; lateral recess stenosis, L4-L5 and L5-S1; and mechanical low back pain.  Dr. H. noted that the Veteran's objective findings matched his subjective complaints, and stated that so long as the Veteran was able to restrict his lifestyle, he would be able to be managed conservatively.  However, he stated that in the future, it was very possible that the Veteran would require spinal fusion.  

In January 2011, the Veteran was reexamined by VA to determine the extent of his service-connected low back disability.  He reported increasingly severe lumbar spine pain and stated that his back "went out" on him approximately 15 days out of every month.  He stated that his flare-ups continued to occur about once a week and lasted for 1 to 2 days.  He noted that when he experienced crippling pain, he went to bed for several hours until the pain improved.  He reported occasional bilateral lower extremity weakness but continued to deny numbness or tingling or bowel or bladder dysfunction associated with his low back disorder.  He also reported fatigue, decreased motion, and stiffness, but denied spasms.  He noted that he was self-employed as the owner of a fishing boat charter and that during the previous 12 months, he had missed approximately 30 percent of optimal time for fishing charters or approximately 40 days.  

On examination, the Veteran's pelvis was tilted to the right, and he walked with an antalgic gait.  He was reportedly able to walk 1/4 mile and did not use any aids to ambulation.  There was evidence of lumbar flattening without gibbus, kyphosis, lordosis, scoliosis, or reverses lordosis.  The Veteran demonstrated pain on low back motion and was tender to palpation.  There was no spasm, atrophy, weakness, or guarding, and he demonstrated the following range of lumbar spine motion:  flexion to 40 degrees; extension to 5 degrees; lateral flexion to 10 degrees, bilaterally; and rotation to 15 degrees, bilaterally.  Repetitive testing increased the Veteran's low back pain but did not result in additional limitation of motion.  He presented no sensory deficits, and his patellar reflexes and ankle reflexes were 2+ and 1+, bilaterally.  Strength in the lower extremities was 5/5, bilaterally, except for toe extension which was 4/5, bilaterally.  

Following the examination, the diagnosis was degenerative disc disease with associated radiculopathy into the lower extremities.  In addition to the impairment of his duties as a charter fishing boat captain, it was noted that the Veteran's physical limitations precluded him from performing jobs he had been trained for.  During flare-ups, it was noted that he needed assistance with activities of daily living such as dressing and bathing.  He also reported difficulty toileting.  It was also noted that he could no longer assist with household chores and that he had hired people to perform lawn care services.  He also stated that he was unable to participate in shopping during a flare-up.

The Applicable Law and Regulations

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 
In June 2003, when the Veteran filed his claim for service connection for a low back disorder, that disorder was rated as traumatic arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Then, as now, arthritis due to trauma, substantiated by X-ray findings, was rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In June 2003, limitation of motion of the lumbar spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent rating was warranted for slight limitation of motion of the lumbar spine, while a 20 percent rating was warranted for moderate limitation of motion.  A 40 percent rating was warranted for severe limitation of motion of the lumbar spine.

In June 2003, the RO rated the Veteran's low back disorder by analogy to lumbosacral strain under 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5295.  Under that diagnostic code, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending and a loss of lateral spine motion, unilateral, in the standing position.  A 40 percent rating was warranted for low back syndrome manifested by listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in the standing position, a loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  

During the pendency of the Veteran's appeal, the rating schedule was revised with respect to rating the Veteran's low back arthritis.  See 68 Fed. Reg. 51454-51456 (August 27, 2003).  That change became effective September 26, 2003 and is codified at 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the revised regulations, the Veteran's low back arthritis is rated in accordance with 38 C.F.R. § 4.71, Diagnostic Code 5242.  Lumbosacral strain is rating in accordance with 38 C.F.R. § 4.71, Diagnostic Code 5237.  The rating criteria for rating those disorders are set forth in a following general rating formula:
General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 10 percent rating is warranted for low back arthritis, when forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, there is a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, when forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  
For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  VAOGCPREC 7-2003.  Therefore, VA must evaluate the Veteran's service-connected spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).  

In June 2003, the RO also rated the Veteran's service-connected low back disorder as intervertebral disc syndrome.  Effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) was rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  

A 20 percent rating was warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating was warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating was warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

For the purpose of evaluations under Diagnostic Code 5293, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, orthopedic disabilities were to be evaluated using criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities were to be separately evaluated using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  Chronic, identifiable neurologic disabilities, such as bowel or bladder impairment were rated in accordance with 38 C.F.R. §§ 4.114, Diagnostic Codes 7301 to 7354 and 4.115a, while chronic, identifiable disability of the peripheral nerves was rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8540.  

If intervertebral disc syndrome was present in more than one spinal segment, provided that the effects in each spinal segment were clearly distinct, each segment was to be evaluated on the basis of chronic orthopedic and neurologic manifestations or on the basis of incapacitating episodes, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3). 

Effective September 26, 2003, the rating schedule with respect to evaluating the Veteran's intervertebral disc syndrome was revised.  Schedule for Rating Disabilities; the Spine, 68 Fed. Reg. 51454 - 51456 (August 27, 2003) (now codified as amended at 38 C.F.R. § 4.71a, 5243 (2010)).  

Under the revised regulations, intervertebral disc syndrome is to be rated in one of two ways:  either on the basis of the total duration of incapacitating episodes noted above or on the basis of the General Rating Formula for Diseases and Injuries of the Spine, also noted above.

As above, the Board will evaluate the Veteran's service-connected spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).  

Potentially applicable in rating neurologic manifestations of degenerative disc disease of lumbar spine is 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that code, a 10 percent rating is warranted for mild, incomplete paralysis of the sciatic nerve; and a 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis; while a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent schedular rating is warranted for complete paralysis of the sciatic nerve, in which the foot dangles and drops, and no active movement is possible of muscles below the knee.  In such cases, flexion of the knee is weakened or (very rarely) lost. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Analysis

During his March 2009 hearing before the undersigned Veterans Law Judge, the Veteran testified that his service-connected low back disorder was manifested primarily by chronic pain with acute exacerbations which forced him to lie down.  He stated that he had to move cautiously due to his back problems and that it impaired his job as a charter boat fishing captain.  He stated that he was unable to move about freely and that he had to delegate many of the duties to his crew.  He also stated that his service-connected low back disorder effectively precluded his ability to do yard work and caused him difficulty when trying to put on his shoes.  He noted that his physicians had recommended that he undergo surgical fusion of his spine.  Therefore, he maintained that an increased rating was warranted for his service-connected low back disorder.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

June 1, 2003 through April 26, 2007

A review of the evidence discloses that for the period from June 1, 2003, through April 26, 2007, the Veteran's service-connected low back disability was manifested primarily by characteristic pain on motion.  In June 2004, he reported that he also experienced low back spasms.  However, there is no objective evidence of record to substantiate that report.  Indeed, the history of the Veteran's low back disorder during his last year of service is negative for any evidence of spasms.  Moreover, there were no objective findings that the Veteran's low back disorder was productive of limitation of motion, including a loss of lateral spine motion, unilateral, in the standing position; neurologic impairment, such as bowel or bladder incontinence or paralysis of the lower extremities; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although the Veteran did reported flare-ups of back pain, there was no objective evidence of additional limitation of function, weakness, fatigue, or incoordination or incapacitating episodes as defined by VA.  

In light of the foregoing, the Board finds that for the period from June 1, 2003, through April 26, 2007, the Veteran met or more nearly approximated the criteria for a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  The subsequent revisions to the VA criteria for rating low back disorders are unavailing in granting the Veteran a higher rating.  Indeed for the time period indicated, the preponderance of the evidence of record is against the Veteran's claim.  Accordingly, that portion of the appeal is denied. 

The Rating Effective April 27, 2007

Since April 27, 2007, the Veteran's service-connected low back disorder has been manifested primarily by pain on motion, tenderness to palpation, paravertebral spasms, a right sided pelvic tilt, occasional radiculopathy, and limitation of flexion to as little as 30 degrees.  A 40 percent rating has been assigned for those manifestations.  With respect to the evaluation of limitation of back motion and lumbar strain, that was the highest schedular evaluation possible under the VA regulations in effect prior to September 26, 2003.  As such, a higher rating is not possible under those regulations.  Consideration of the revisions in the General Rating Formula for Diseases and Injuries of the Spine is similarly unavailing.  Under that formula, the Veteran would have to demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  However, the evidence of record is completely negative for any evidence of such a finding.  Therefore, he does not meet or more nearly approximate the criteria for an increased rating on that basis.  

The Veteran does state that he has to take to bed, when he experiences a severe exacerbation of his low back disorder.  Indeed, he reports that during the past 12 months, he has missed as many as 40 days of employment due to his service-connected low back disorder.  Those reports notwithstanding, the evidence remains negative for any findings that the Veteran has been ordered to bed by a physician or that he otherwise meets the criteria for an incapacitating episode as defined by VA.  As such, he does not meet or more nearly approximate the criteria for an increased rating for degenerative disc disease.  

In addition to the foregoing, the Board has considered the possibility of assigning a separate rating for the radiating back pain experienced by the Veteran.  Where the Veteran experiences incomplete or complete paralysis of the lower extremities, such ratings may be applicable under 38 C.F.R. § 4.118, Diagnostic Code 8520.  However, the evidence does not show that the Veteran's intermittent radiating pain causes severe incomplete paralysis with marked muscular atrophy in either lower extremity.  Therefore, the Veteran does not meet or more nearly approximate the criteria for an increased rating for degenerative disc disease, under those criteria.  

Although the Veteran states that he is no longer able to perform the duties for which he was trained, it must be emphasized that VA disability ratings are not assigned on that basis.  Rather, as noted above, they represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

In light of the foregoing discussion, the Board finds that the Veteran does not meet or more nearly approximate the criteria for an increased rating for his service-connected back disorder under any of the potentially applicable schedular criteria.  Accordingly, an increased rating is not warranted, and the 40 percent evaluation, effective April 27, 2007, is confirmed and continued.  To that extent, the appeal is also denied.

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected low back disorder.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected low back disorder, characterized as lumbar spondylosis and mechanical back pain of the lumbar spine with occasional radiculopathy.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder.  In this case, there is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. In short, the evidence does not support the proposition that the Veteran's low back disorder, characterized as lumbar spondylosis and mechanical back pain of the lumbar spine with occasional radiculopathy, presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial rating in excess of 10 percent, effective June 1, 2003 through April 26, 2003, for a low back disorder, characterized as lumbar spondylosis and mechanical back pain of the lumbar spine with occasional radiculopathy, is denied.

Entitlement to a rating in excess of 40 percent, effective April 27, 2007, for a low back disorder, characterized as lumbar spondylosis and mechanical back pain of the lumbar spine with occasional radiculopathy, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


